DETAILED ACTION
This office action is in response to the application filed on 01/28/2020. Claims 1-18 are pending and are examined.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notes on Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a device configured to receive”, in claim 1.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The Structure and description of such a device is being illustrated by drawing FIG. 1A, item 154 and at least description paragraphs [0015] and [0064].

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of copending application No 16/774,661. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both claiming a common subject matter; “receiving a write made to virtual machine, computing a fingerprint of the transmitted write, comparing the computed fingerprint to a malware fingerprint, repeating the computing and comparing and disabling the virtual machine if a number of matches breaches a predetermined threshold over a predetermined amount of time.”.

Claims 1-2, 4, 6-8, 10, 12-14, 16 and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4-5, 8-9, 11-12, 15-16 and 18-19 of copending application No 16/774,577. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both claiming a common subject matter; “receiving a write made to virtual machine, computing a fingerprint of the transmitted write, comparing the computed fingerprint to a malware fingerprint, repeating the computing and comparing and disabling the virtual machine if a number of matches breaches a predetermined threshold over a predetermined amount of time.”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was.


Claims 1-4, 6-10, 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. (U.S Pub No. 2016/0048683 A1, referred to as Sanders), in view of Armstrong et al. (U.S Pub No. 2006/0136720 A1, referred to as Armstrong).
Regarding claims 1, 7 and 13, Sanders teaches:
	A data management system (Sanders: Fig. 2; ¶ 0037- ¶ 0038), comprising: 
a device configured to receive writes made to a virtual machine (Sanders: Fig. 2, Item 202; ¶ 0037- ¶ 0038; Fig. 5; ¶ 0041); one or more processors in communication with the device, the one or more processors (Sanders: Fig. 2, Items 204, 212, 216; ¶ 0037- ¶ 0038; Fig. 5; ¶ 0041), configured to perform operations including: 
receiving, at the device, a write made to the virtual machine from a virtual machine host (Sanders: Abstract, “A potential malware sample is received from a security device at a server associated with a security cloud service”; Fig. 4; ¶ 0040; Fig. 6, Step 602-604; ¶ 0051); 
computing, at the device, a fingerprint of the transmitted write (Sanders: Fig. 4; ¶ 0040; Fig. 6, Step 606-608; ¶ 0051);
comparing, at the device, the computed fingerprint to malware fingerprints in a malware catalog (Sanders: Fig. 4; ¶ 0040; Fig. 6, Step 610-616; ¶ 0051);
repeating the computing and comparing (Sanders: Fig. 4; ¶ 0040, “static analysis techniques can be performed on the file(s) of the potential malware sample and provided as additional input to the profile signature engine. These runtime contexts 404, 406, and 408 are input to the profile signature engine 410 that can use the runtime context information to facilitate determination of whether the potential malware sample matches a profile signature.”).
Sanders does not explicitly disclose, however Armstrong teaches:
disabling the virtual machine if a number of matches from the comparing breaches a predetermined threshold over a predetermined amount of time (Armstrong: ¶ 0031, “take action to prevent the recurrence of the anomaly, and restart the virtual machine.”).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sanders by Armstrong and have a supervisory process capable to provide some level of isolation; the security processes may supervise and monitor the security of the virtual machines, while still remaining inaccessible to harmful programs executing in these virtual machines, this way, the security processes are protected from tampering or defeat by the programs that they are tasked with monitoring. (Armstrong: ¶ 0027).

Regarding claims 2, 8 and 14, the combination of Sanders and Armstrong teaches all the features of claim 1, 7 and 13, as outlined above.
Sanders does not explicitly disclose, however Armstrong teaches:
	wherein the operations further include restoring the virtual machine using a snapshot stored in a storage appliance to a state before the predetermined threshold was breached (Armstrong: ¶ 0031, “restore the state of the virtual machine to that of the latest snapshot, take action to prevent the recurrence of the anomaly, and restart the virtual machine.”).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sanders by Armstrong and have a system capable to restore the state of the virtual machine to that of the latest snapshot, prevent the recurrence an anomaly, and restart the virtual machine in order to improve security. (Armstrong: ¶ 0031).
Regarding claims 3, 9 and 15, the combination of Sanders and Armstrong teaches all the features of claim 1, 7 and 13, as outlined above.
 Sanders does not explicitly disclose, however Armstrong teaches:
wherein the operations further include blocking writes from a source of the matches (Armstrong: ¶ 0031, “restore the state of the virtual machine to that of the latest snapshot, take action to prevent the recurrence of the anomaly, and restart the virtual machine.”).
same motivation as claims 2, 8 and 14.

Regarding claims 4, 10 and 16, the combination of Sanders and Armstrong teaches all the features of claim 1, 7 and 13, as outlined above.
 Sanders teaches:
wherein the operations further include generating the malware catalog including generating fingerprints of binaries and compressed binaries of known malware (Sanders: ¶ 0040, “security analysis techniques can include static analysis techniques and can be performed on the potential malware samples using a static analysis engine (not shown) (e.g., binary code analysis of a sample”).

Regarding claims 6, 12 and 18, the combination of Sanders and Armstrong teaches all the features of claim 1, 7 and 13, as outlined above.
 Sanders does not explicitly disclose, however Armstrong teaches:
wherein the operations further include repeatedly generating snapshots of the virtual machine over time (Armstrong: ¶ 0031; ¶ 0051 “An alternative way that this synchronization can be achieved is to have the virtual machine 118 create constant snapshots of its state and store these snapshots in memory or on disk. While such snapshots may be a few seconds “stale,” they will nonetheless be self-consistent.”).
	same motivation as claims 2, 8 and 14.

Claims 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders in view of Armstrong and further in view of Aronovich (U.S Pub No. 2015/0019509 A1, referred to as Aronovich).

Regarding claims 5, 11 and 17, the combination of Sanders and Armstrong teaches all the features of claim 4, 10 and 16, as outlined above.
Sanders does not explicitly disclose, however Aronovich teaches:
wherein the computing computes fingerprints at 4 kilobytes aligned offsets (Aronovich: ¶ 0020).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sanders by Aronovich and use a well-known concept of SHA-256 with a 4-kilobyte size in order to use a well-known process for creating the fingerprints of signatures to ensure the security of the system.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN SAADOUN whose telephone number is (571)272-8408. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HASSAN SAADOUN/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435